                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: natalie.winslow@akerman.com
                                                             7   Attorneys for Bank of America, N.A.,
                                                                 successor by merger to BAC Home Loans
                                                             8   Servicing, LP f/k/a Countrywide Home Loans
                                                                 Servicing LP
                                                             9
                                                                                              UNITED STATES DISTRICT COURT
                                                            10                                      DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A., SUCCESSOR BY              Case No.:   2:16-cv-00761-APG-NJK
                                                                 MERGER TO BAC HOME LOAN SERVICING
                      LAS VEGAS, NEVADA 89134




                                                            12   LP, FKA COUNTRYWIDE HOME LOANS
AKERMAN LLP




                                                            13   SERVICING LP,                                    [PROPOSED]    ORDER     TO   RELEASE
                                                                                                                  BOND
                                                            14                  Plaintiff,

                                                            15   vs.
                                                            16
                                                                 BAR ARBOR GLEN AT PROVIDENCE
                                                            17   HOMEOWNERS      ASSOCIATION; SFR
                                                                 INVESTMENTS POOL 1, LLC; NEVADA
                                                            18   ASSOCIATION SERVICES, INC.,

                                                            19                  Defendants.
                                                            20   SFR INVESTMENTS POOL 1, LLC,
                                                            21                  Countercrossclaimant.
                                                            22   vs.
                                                            23   BANK OF AMERICA, N.A., successor by
                                                                 merger to BAC HOME LOAN SERVICING LP,
                                                            24   FKA COUNTRYWIDE HOME           LOANS
                                                                 SERVICING, LP; and PETER J. FOX, an
                                                            25   individual,
                                                            26
                                                                                Counter/crossdefendants.
                                                            27

                                                            28
                                                                                                              1
                                                                 51661096;1
                                                             1                Presently before the court is the matter of Bank of America, N.A., successor by merger to BAC

                                                             2   Home Loans Servicing, LP f/k/a Countrywide Home Loans Servicing LP vs. Bar Arbor Glen at

                                                             3   Providence Homeowners Association, et al., case number 2:16-cv-00761-APG-NJK.

                                                             4                On April 28, 2016, the court ordered Plaintiff to post a security bond for $500.00 [ECF No.

                                                             5   11]. On May 26, 2016, Akerman LLP posted a security bond on behalf of plaintiff Bank of America,

                                                             6   N.A., successor by merger to BAC Home Loans Servicing, LP f/k/a Countrywide Home Loans

                                                             7   Servicing LP, receipt number NVLAS042630 for $500.00 [ECF No. 22].

                                                             8                On January 13, 2020, the court entered a judgment in the case, closing the case [ECF No. 96].
                                                             9   As this matter is now concluded, the court will refund to Akerman LLP on behalf of Plaintiff the

                                                            10   $500.00 security bonds, plus interest.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                IT IS SO ORDERED.
                      LAS VEGAS, NEVADA 89134




                                                            12                Dated:this
                                                                              Dated   January  16,of2020.
                                                                                         ____ day    _____________, 2020.
AKERMAN LLP




                                                            13

                                                            14                                                           ____________________________________
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                            15

                                                            16   Akerman LLP

                                                            17   /s/ Natalie L. Winslow
                                                                 ARIEL E. STERN, ESQ.
                                                            18
                                                                 Nevada Bar No. 8276
                                                            19   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            20   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                            21
                                                                 Attorneys for Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP f/k/a
                                                            22
                                                                 Countrywide Home Loans Servicing LP
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 51661096;1
